Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 4/6/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20150311046) in view of Yang (US 20130101749) and Kikuchi (US 20100270143).
As to claim 1, Yeh discloses a pulsed DC PVD method comprising:
Providing a chamber comprising a target and substrate on a platen (figure 2: chamber 200 with target 235 and wafer [substrate] 225 on support platform [platen] 228);
Introducing a gas into the chamber (figure 2: gas inlet 230);
Generating plasma using pulsed DC potential between an anode ring and target within the chamber (figure 2: pulsed DC source 232 to target cathode structure; paragraph 21-22: target and annular anode);
Applying a first magnetic field proximate the target to localize plasma adjacent the target (figure 2; paragraph 22: magnet 240 to direct plasma to target);
Applying RF bias to the substrate (figure 2: RF source 234 to substrate support; paragraph 29).


Yang discloses a PVD deposition method in which magnets are used for both the target and the substrate (paragraph 6).  Yang also discloses knowledge in the art of placing auxiliary permanent or electromagnets behind the substrate or embedded within recesses within the substrate support in various configurations (figures 5-6: substrate 406 and magnets 500-504 and 600-604) to obtain a desired smooth flux density of deposition across the substrate surface (paragraph 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use magnets embedded within a recess in the substrate support surface, as disclosed by Yang, in the method of Kobayashi, because this allows for control over the deposition flux onto the substrate (Yang at paragraph 7).

	Yang, while disclosing configurations for magnets generating a magnetic field at the substrate, is silent as to the direction of the field relative to the substrate surface.
	Kikuchi discloses a sputtering method in which a substrate in a vacuum chamber opposite sputtering targets (abstract; paragraph 4) and the substrate support is provided magnets to generate a magnetic field at the substrate (paragraph 12; figures 5-7).  Kikuchi also discloses knowledge in the art of arranging the magnets and their polarities to allow for a perpendicular field at the substrate surface to direct the magnetization direction of a film formed on the substrate in a desired perpendicular direction (paragraphs 115-119).


	As to the claim limitation of the second magnetic field not substantially interacting with any other field remote from the platen and steering gas ions to selective regions, a magnetic field will necessarily steer ions as charged particles, ions, are affected by magnetic fields.  Additionally, as discussed above with respect to Kikuchi, it is known in the art that magnetic fields affect the film formation orientation during deposition.  As to the interaction limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that because Kikuchi explicitly discloses formation of magnetic field with a specific orientation with respect to the substrate, perpendicular – as discussed above, any further interaction that would alter this set and required direction would be unwanted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not allow other remote fields to interact with the set and desired field used to obtain a specific desired result.
As to claim 2, Yang discloses the second magnetic field is applied at a central portion of the substrate (figures 5-7: magnet locations with respect to substrate 406, including magnets at center of substrate and concentrically outward).
As to claim 8, As to claim 1, Yeh discloses an apparatus for pulsedDC PVD comprising:
A chamber comprising a target and substrate on a platen (figure 2: chamber 200 with target 235 and wafer [substrate] 225 on support platform [platen] 228);
A gas inlet into the chamber (figure 2: gas inlet 230);
Plasma generation using pulsed DC potential between an anode ring and target within the chamber (figure 2: pulsed DC source 232 to target cathode structure; paragraph 21-22: target and annular anode);
A first magnetic field proximate the target to localize plasma adjacent the target (figure 2; paragraph 22: magnet 240 to direct plasma to target);
An RF bias source to the substrate (figure 2: RF source 234 to substrate support; paragraph 29).

Yeh, while disclosing a PVD apparatus with a first magnetic field proximate the target, is silent as to a magnetic field generated adjacent the substrate.
Yang discloses a PVD deposition apparatus in which magnets are used for both the target and the substrate (paragraph 6).  Yang also discloses knowledge in the art of placing auxiliary permanent or electromagnets behind the substrate or embedded within recesses within the substrate support in various configurations (figures 5-6: substrate 406 and magnets 500-504 and 600-604) to obtain a desired smooth flux density of deposition across the substrate surface (paragraph 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use magnets embedded within a recess in the 

Yang, while disclosing configurations for magnets generating a magnetic field at the substrate, is silent as to the direction of the field relative to the substrate surface.
Kikuchi discloses a sputtering apparatus in which a substrate in a vacuum chamber opposite sputtering targets (abstract; paragraph 4) and the substrate support is provided magnets to generate a magnetic field at the substrate (paragraph 12; figures 5-7).  Kikuchi also discloses knowledge in the art of arranging the magnets and their polarities to allow for a perpendicular field at the substrate surface to direct the magnetization direction of a film formed on the substrate in a desired perpendicular direction (paragraphs 115-119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnet arrangement to provide a perpendicular magnetic field, as disclosed by Kikuchi, in the system of Yeh in view of Yang, because this allows for orientation of a deposited magnetic film as desired (Kikuchi at paragraphs 115-119)

As to the claim limitation of the second magnetic field not substantially interacting with any other field remote from the platen and steering gas ions to selective regions, a magnetic field will necessarily steer ions as charged particles, ions, are affected by magnetic fields.  Additionally, as discussed above with respect to Kikuchi, it is known in the art that magnetic fields affect the film formation orientation during deposition.  As to the interaction limitation, it 
As to claim 9, Yang discloses the magnets of the second magnetic field generation arrangement are opposite the substrate side facing the plasma (figure 6b).

Claims 3-7, 10-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Kikuchi and Yang as applied to claims 1 and 8 above, and further in view of Wang (US 6143140).
As to claims 3-4, Yeh, Kikuchi and Yang are silent as to rotation of the second magnetic field.
	Wang discloses a deposition process in which a target, substrate, gas supply, first magnet for a target and second magnet for a substrate are provided in a chamber (figure 2: target 104, magnets 106, gas inlet 136, substrate 110 with magnets 160, power supplies 130/132/134).  Wang also discloses knowledge in the art of rotation of the second magnetic field to ensure uniform deposition (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to rotate the second magnetic field, as disclosed by Wang, in the 
	As to claim 5, Wang discloses the rotation axis is perpendicular to the substrate (col 2 lines 50-52).
	As to claim 6-7, Yang discloses a plurality of deposition steps (paragraph 29) and rotation of the substrate (paragraph 38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to fully rotate (past 360 degrees, and therefore through a portion of 360) the substrate before, after and during deposition for multiple steps (Yang at paragraph 38).
	As to claim 10, 15-17, Wang discloses the magnetic field generator is a plurality of parallel magnets in a symmetrical array about a substrate center (figures 2-3: magnets 160).
	As to claim 11, Wang discloses rotation of the magnets relative to the substrate (col 4 lines 35-40).
	As to claim 12, Wang discloses the magnets within the interior of a holder (figure 3: magnets 160 in holder 112).
As to claim 18, Yang discloses magnets arranged with their polarity perpendicular to the substrate (figure 6b).
	As to claims 19-20, Wang discloses an array of magnets parallel to the substrate with adjacent opposing magnetic poles (figure 3).  Therefore, Wang teaches magnets with the same poles (both) adjacent the magnet as well as adjacent magnets having opposing poles adjacent the substrate (figure 3 top magnets with S facing N of bottom magnet).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Kikuchi, Yang and Wang, as applied to claim 12 above, and further in view of Sakai (US 20020017910).
As to claims 13-14, Wang discloses rotation of the second magnetic field, as discussed above, but is silent as to the rotational mechanisms.
Sakai discloses a deposition process in which a target, substrate, gas supply and second magnet for a substrate are provided in a chamber (figure 1).  Sakai also discloses knowledge in the art of effecting the rotation of the substrate magnet system [second magnet] by use of a rotation shaft [spindle] attached to a rotation motor (figure 1: shaft 127 and rotation motor 122; paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use a rotational shaft and motor, as disclosed by Sakai, in the system of Yeh in view of Kikuchi, Yang and Wang, because these components effect rotation (Sakai at paragraph 47).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection, as discussed above.  Kobayashi is no long the primary reference and new grounds of rejection, with Yeh as the primary reference, are presented in response to the newly added claim limitations.  Yeh, in view of Kikuchi and Yang are believed to provide disclosures and motivation that allow one of ordinary skill in the art to provide a second magnetic field that is 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794